Name: Council Regulation (EEC) No 2269/88 of 19 July 1988 amending Regulation (EEC) No 1469/70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedures laid down in Article 13 of Regulation (EEC) No 727/70 apply
 Type: Regulation
 Subject Matter: production;  plant product;  trade policy
 Date Published: nan

 26 . 7 . 88No L 199 / 44 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2269/ 88 of 19 July 1988 amending Regulation (EEC) No 1469/ 70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedures laid down in Article 13 of Regulation (EEC) No 727 / 70 apply be presented for intervention on account of disposal difficulties , the abovementioned percentages and quantities should be adjusted , HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC ) No 1469 / 70 shall be replaced by the Annex hereto . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 727 / 70 of 21 April 1970 on the common organization of the market in raw tobacco (*), as last amended by Regulation (EEC) No 2267 / 88 (2 ), and in particular Article 13 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 1469 /70 ( 4 ), as last amended by Regulation (EEC) No 3805 / 87 ( 5 ), fixes the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the instruments of market management apply ; Whereas , with a view to discouraging an increase in Community tobacco production of the varieties intended to Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the 1988 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 2 ) See page 18 of this Official Journal ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 96 . ( 4 ) OJ No L 164 , 27 . 7 . 1970 , p. 35 . ( 5 ) OJ No L 357 , 19 . 12 . 1987 , p. 1 . 26 . 7 . 88 Official Journal of the European Communities No L 199 /45 ANNEX 'ANNEX Percentages and quantities referred to in Article 13 ( 1 ) of Regulation (EEC) No 727 / 70 Serial Number Variety Percentage (% ) Quantity ( tonnes of leaf tobacco) 1 Badischer Geudertheimer and hybrids thereof 10 960 2 Badischer Burley E and hybrids thereof 10 800 3 Virginia D 10 660 4 5 6 ( a ) Paraguay and hybrids thereof ( b ) Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq), Semois , Appelterre Nijkerk (a ) Misionero and hybrids thereof (b ) Rio Grande and hybrids thereof J 10 2 380 7 Bright 10 3 040 8 Burley I 10 3 360 9 Maryland 10 240 10 (a ) Kentucky and hybrids thereof ( b ) Moro di Cori ( c ) Salento 10 800 11 ( a ) Forchheimer Havana lie ( b ) Nostrano del Brenta (c ) Resistente 142 (d ) Gojano 10 1 960 12 (a ) Beneventano (b ) Brasile Selvaggio and similar varieties 10 4 13 Xanti-YakÃ 10 870 14 ( a ) Perustitza (b ) Samsun 10 790 15 Erzegovina and similar varieties 10 480 16 ( a ) Round Tip (b ) Scafati ( c ) Sumatra I 10 7 17 Basmas 10 2 400 18 Katerini and similar varieties 10 1 840 19 (a ) Kaba Koulak classic (b ) Elassona 10 2 490 20 ( a ) Kaba Koulak non-classic (b ) Myrodata Smyrnis , Trapezous und Phi I 10 470 21 Myrodata Agrinion 10 540 No L 199 /46 Official Journal of the European Communities 26 . 7 . 88 Serial Number Variety Percentage (% ) Quantity ( tonnes of leaf tobacco) 22 Zichnomyrodata 10 80 23 Tsebelia 10 1 840 24 Mavra 10 800 25 Burley EL 10 880 26 Virginia EL 10 280 27 Santa F6 10 50 28 Burley Ferm. 10 1 960 29 Havana E 10 70 30 Round Scafati 10 2 31 Virginia E 10 880 32 Burley E 10 450 33 Virginia P 10 260 34 Burley P 10 140'